MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                         Aug 28 2015, 8:47 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Gregory F. Zoeller
Oldenburg, Indiana                                       Attorney General of Indiana
                                                         Monika Prekopa Talbot
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

David Goodin,                                            August 28, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1502-CR-43
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Linda Brown,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G10-1410-CM-49720



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1502-CR-43| August 28, 2015    Page 1 of 13
                                Case Summary and Issue
[1]   Following a bench trial, David Goodin was convicted of possession of

      paraphernalia, a Class A misdemeanor. Goodin appeals, raising the following

      issue for our review: whether the trial court abused its discretion by admitting

      evidence seized during an inventory search. Concluding that the trial court did

      not abuse its discretion, we affirm.



                            Facts and Procedural History
[2]   On October 30, 2014, Officer Kyle Flynn of the Indianapolis Metropolitan

      Police Department (“IMPD”) was patrolling in the area of 38th Street and

      Sherman Drive. Officer Flynn was traveling westbound on 38th Street when he

      observed a maroon Chevrolet pickup truck with a temporary paper license

      plate. Officer Flynn ran a license plate check and discovered that the plate was

      registered to a teal Chevrolet. Based on this discrepancy, Officer Flynn initiated

      a traffic stop at 38th Street and Adams Street.


[3]   Goodin was driving. When Officer Flynn requested Goodin’s driver’s license

      and registration, Goodin said that he had just purchased the vehicle but did not

      have the registration or any documentation to prove that the vehicle had just

      been purchased. Officer Flynn returned to his vehicle to run a check on the

      truck’s VIN number. After determining that the truck was not registered and

      would need to be towed, Officer Flynn asked Goodin to exit the vehicle.

      Officer Flynn then conducted an inventory search. He arrested Goodin upon


      Court of Appeals of Indiana | Memorandum Decision 49A05-1502-CR-43| August 28, 2015   Page 2 of 13
      discovering a syringe and a burnt spoon in the center console. Goodin

      admitted that the paraphernalia was his and told Officer Flynn that he was a

      heroin addict. The spoon later tested positive for heroin residue.


[4]   On October 31, 2014, the State charged Goodin with possession of

      paraphernalia, a Class A misdemeanor. During a bench trial on January 13,

      2015, the State did not introduce IMPD’s formal written policy on inventory

      searches and relied solely on officer testimony to establish the foundation for

      the search. Officer Flynn testified:

              [Officer Flynn:] An inventory search – the whole purpose of the
              search is to identify any illegal substances, firearms, anything that
              should not be in the vehicle according to the law; also for liability
              purposes to make sure there’s nothing of value in the vehicle, uh,
              so that property or money is going to be towed can stay in the
              vehicle for liability reasons, that its [sic] properly documented. If
              it’s something like money, something of extreme value like a
              plasma screen . . . we will take that down to the Property Room.
              ***
              [Defense counsel:] [Y]ou’re trained to know the department’s
              policy and procedure manual, is that correct?
              [Officer Flynn:] Correct.
              [Defense counsel:] The General Rule Order, uh, requiring what
              the policy is for towing and impounding a vehicle?
              [Officer Flynn:] Correct.
              [Defense counsel:] What is the first thing that you have to do
              when you decide or determine that you have to impound a
              vehicle?
              [Officer Flynn:] When an inventory – or when we’re
              impounding a vehicle, uh, we will call for a tow truck. We will,
              once they’re on the scene, we’ll complete a tow slip with a case
              number, CAD number, uh, if there is a case number attached to
              it; and let’s see, we’ll document the owner, plate, if it’s properly

      Court of Appeals of Indiana | Memorandum Decision 49A05-1502-CR-43| August 28, 2015   Page 3 of 13
              plated, date, time, any other, uh, piece of information that are
              [sic] pertinent to the investigation, and uh, we’ll state if there’s
              anything of value in the car, and I will note that on the tow slip,
              or in the report; or we will release property to the owner or
              family or friends that may arrive on the scene . . . .
              [Defense counsel:] [S]o all property discovered is supposed to be
              listed in some report; is that correct?
              [Officer Flynn:] I’m not sure all property, but?


      Transcript at 14, 29-30. Defense counsel also questioned Officer Flynn about

      the property in the vehicle at the time of the search and whether Officer Flynn

      made an inventory list:

              [Defense counsel:] Did you find any other property in Mr.
              Goodin’s vehicle?
              [Officer Flynn:] There were other objects, property in the car.
              [Defense counsel:] Did you make a list of that property?
              [Officer Flynn:] Negative.
              [Defense counsel:] Did you bring that property to the Property
              Room?
              [Officer Flynn:] Negative.
              [Defense counsel:] Okay. Do you remember any – what that
              property was that you found?
              [Officer Flynn:] I cannot recall anything of substantial value that
              I as an officer would reasonably believe . . . would be taken out
              of the vehicle . . . .


      Id. at 31-32.


[5]   Goodin objected to the admission of the syringe and spoon, arguing the State

      had failed to establish that the inventory search was properly conducted in

      conformity with IMPD policy and procedure. The trial court overruled

      Goodin’s objection and found Goodin guilty as charged. The trial court
      Court of Appeals of Indiana | Memorandum Decision 49A05-1502-CR-43| August 28, 2015   Page 4 of 13
      sentenced Goodin to 365 days in the Marion County Jail, with credit for two

      days served and the remainder suspended to probation. He now appeals.



                                 Discussion and Decision
                                      I. Standard of Review
[6]   Goodin contends that the inventory search was improperly conducted and

      therefore violated his rights under the Fourth Amendment to the United States

      Constitution and Article 1, Section 11 of the Indiana Constitution. When a

      defendant challenges the constitutionality of a search following a completed

      trial, the issue is whether the trial court abused its discretion by admitting the

      evidence found during the search. Bulthuis v. State, 17 N.E.3d 378, 382 (Ind. Ct.

      App. 2014), trans. denied. The trial court abuses its discretion only if its decision

      was clearly against the logic and effect of the facts and circumstances before it,

      or if the trial court has misinterpreted the law. Id. at 382-83.


[7]   In reviewing the trial court’s ruling, we do not reweigh the evidence but defer to

      the trial court’s factual determinations unless clearly erroneous. Meredith v.

      State, 906 N.E.2d 867, 869 (Ind. 2009). We view conflicting evidence most

      favorably to the trial court’s ruling. Id. However, we also consider any

      undisputed evidence favorable to the defendant. State v. Cunningham, 26
N.E.3d 21, 25 (Ind. 2015). Finally, although the trial court’s factual

      determinations are entitled to deferential review, the constitutionality of a




      Court of Appeals of Indiana | Memorandum Decision 49A05-1502-CR-43| August 28, 2015   Page 5 of 13
      search is a question of law reviewed de novo. Johnson v. State, 992 N.E.2d 955,

      957 (Ind. Ct. App. 2013), trans. denied.


                                  II. Admission of Evidence
                                      A. Fourth Amendment
[8]   The Fourth Amendment to the United States Constitution, made applicable to

      the states through the Fourteenth Amendment, protects persons from

      unreasonable searches and seizures. Taylor v. State, 842 N.E.2d 327, 330 (Ind.

      2006). The fundamental purpose of the Fourth Amendment is to protect the

      legitimate expectations of privacy that citizens possess in their persons, homes,

      and belongings. Id. (citing Ybarra v. Illinois, 444 U.S. 85, 91 (1979)). Subject to

      certain well-established exceptions, a warrant is required to demonstrate that a

      search is reasonable. Berry v. State, 967 N.E.2d 87, 90 (Ind. Ct. App. 2012).

      The State bears the burden of proving that an exception to the warrant

      requirement existed at the time of the search. Id.


[9]   One such exception is a valid inventory search. Taylor, 842 N.E.2d at 330

      (citing South Dakota v. Opperman, 428 U.S. 364, 372 (1976)). This exception

      permits police to conduct a warrantless search of a lawfully impounded vehicle

      if the search is designed to produce an inventory of the vehicle’s contents.

      Wilford v. State, 31 N.E.3d 1023, 1029 (Ind. Ct. App. 2015). The rationale for

      an inventory search is three-fold: (1) protection of private property in police

      custody; (2) protection of police against claims of lost or stolen property; and (3)

      protection of police from possible danger. Id.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1502-CR-43| August 28, 2015   Page 6 of 13
[10]   “As in all Fourth Amendment cases, the test of constitutionality in inventory

       cases is reasonableness.” Id. In determining the reasonableness of an inventory

       search, we examine all the facts and circumstances of the case. Fair v. State, 627
N.E.2d 427, 431 (Ind. 1993). We consider the propriety of the impoundment

       giving rise to the search and the scope of the inventory search itself. Id. The

       search must be conducted pursuant to and in conformity with standard police

       procedures. Faust v. State, 804 N.E.2d 1242, 1244-45 (Ind. Ct. App. 2004),

       trans. denied. Evidence of established local policy and procedure is required “to

       ensure that the inventory is not a pretext for a general rummaging in order to

       discover incriminating evidence.” Edwards v. State, 762 N.E.2d 128, 134 (Ind.

       Ct. App. 2002) (quoting Florida v. Wells, 495 U.S. 1, 4 (1990)) (internal

       quotation marks omitted), aff’d on reh’g, 768 N.E.2d 506, trans. denied.


[11]   Impounding a vehicle is proper when authorized by statute or done pursuant to

       the community caretaking function of the police. Taylor, 842 N.E.2d at 331.

       Goodin concedes that the impoundment was authorized by Indiana Code

       section 9-18-2-43, which provides in relevant part:

               (a) . . . [A] law enforcement officer authorized to enforce motor
               vehicle laws who discovers a vehicle required to be registered
               under this article that does not have the proper certificate of
               registration or license plate:

                       (1) shall take the vehicle into the officer’s custody; and

                       (2) may cause the vehicle to be taken to and stored in a
                       suitable place until:


       Court of Appeals of Indiana | Memorandum Decision 49A05-1502-CR-43| August 28, 2015   Page 7 of 13
                                (A) the legal owner of the vehicle can be found; or

                                (B) the proper certificate of registration and license
                                plates have been procured.


       Goodin argues, however, that the search conducted pursuant to the

       impoundment was unreasonable. He contends that the inventory was a

       pretextual search for evidence of a crime and that Officer Flynn did not follow

       standard police procedures.


[12]   Inventory searches performed in conformity with standard police procedures

       are reasonable under the Fourth Amendment, but the State must present more

       than the conclusory testimony of a police officer that the search was conducted

       as a routine inventory. Edwards, 762 N.E.2d at 133. There must be an

       evidentiary basis for evaluating whether an inventory search was performed in

       conformity with standard police procedures, and the circumstances surrounding

       the search must indicate that the search was conducted pursuant to established

       procedures. See id. Introduction of a department’s formal written policy is not

       required. See Wilford, 31 N.E.3d at 1033. Testimony alone may be sufficient to

       show that a search was part of established procedures. See id.


[13]   In the present case, we must first determine if the State introduced an adequate

       evidentiary basis for evaluating whether the inventory search was performed in

       conformity with standard police procedures. Our prior decisions in Wilford, 31
N.E.3d 1023, and Edwards, 762 N.E.2d 128, are instructive on this point. In

       Wilford, an inventory search was conducted by an IMPD officer on scene prior


       Court of Appeals of Indiana | Memorandum Decision 49A05-1502-CR-43| August 28, 2015   Page 8 of 13
       to towing. The officer who performed the search described an inventory search

       as “a department policy that when we take custody of the vehicle we go

       through and we’re checking for valuables.” Wilford, 31 N.E.3d at 1033. The

       officer then outlined the inventory search process:


               The first thing I do is I look under the front seat uh, I check the
               uh, center console, I go to the rear driver side, I check the
               compartment on the rear driver side. I go around the other side of
               the vehicle and I check the front passenger, I check the rear
               passenger area and then I check the trunk.


       Id. We held that the officer’s testimony was sufficient to show that the search

       was part of established IMPD procedures. Id.


[14]   By contrast, in Edwards, the testifying officer only described the search at issue,

       and “the record d[id] not include the substance of any police department policy

       regarding inventory searches, or even indicate there is such a policy.” 762
N.E.2d at 133. The officer testified:


               [State:] Did you, uh, search the vehicle?
               [Officer:] Yes I did.
               [State:] And tell me what steps you took to search the vehicle.
               [Officer:] Basically, I just opened the bag and looked at the
               cigarettes to confirm that there were cigarettes in that bag. There
               was. I then started taking pictures of the cigarettes. I took
               pictures of the tool box, once I opened it. I took pictures inside
               the truck, just basically got an inventory to protect myself because I
               don’t want the (inaudible) coming back and saying there was Ten
               Thousand Dollars in that vehicle that, you know, wasn’t there to
               start with.



       Court of Appeals of Indiana | Memorandum Decision 49A05-1502-CR-43| August 28, 2015   Page 9 of 13
       Id. (emphasis added). We held that the officer’s testimony was merely a “bald

       allegation” that the search was conducted as a routine inventory and agreed

       with the defendant that the trial court abused its discretion by admitting the

       evidence collected during the search. Id.


[15]   We conclude that Officer Flynn’s testimony constituted more than a “bald

       allegation” that the search was conducted as a routine inventory. Officer Flynn

       acknowledged the IMPD General Order covering impoundment and inventory

       searches and agreed that he had been trained on the department’s procedures.

       He described the purpose of an inventory search and the procedure for

       impounding a vehicle, from calling the tow truck to completing a tow slip. The

       tow slip, he explained, states the date and time of the tow, a case number,

       information concerning the vehicle’s owner and license plate, and

       documentation of any valuables in the vehicle. When asked by defense

       counsel, Officer Flynn did not agree that “all property discovered” is supposed

       to be noted on an inventory list. Tr. at 30. Officer Flynn stated that only high

       value items are taken to the IMPD Property Room and intimated that he did

       not create an inventory list or transport any items to the Property Room in this

       instance because nothing of substantial value was found. We believe this

       testimony provided an adequate evidentiary basis for evaluating whether the

       inventory search was performed in conformity with standard police procedures.


[16]   We also believe that the circumstances surrounding the inventory search

       indicate that it was performed in conformity with standard police procedures.

       Goodin concedes that the impoundment was authorized by statute, and as

       Court of Appeals of Indiana | Memorandum Decision 49A05-1502-CR-43| August 28, 2015   Page 10 of 13
       Officer Flynn testified, searching the vehicle prior to towing was standard

       IMPD procedure. Moreover, the paraphernalia was discovered in the center

       console of the vehicle. As we stated in Wilford, searching the center console

       serves the underlying purposes of an inventory search because it is “an area of

       the car in which personal property is frequently stored by many drivers.” 31
N.E.3d at 1033.


[17]   Goodin nonetheless argues that the absence of an inventory list means that

       Officer Flynn failed to complete the inventory, thereby invalidating the search.

       We disagree. Since one purpose of an inventory search is to protect the police

       against claims of lost or stolen property, id. at 1029, a written inventory list is

       not required when nothing of value is found inside a vehicle. See Peete v. State,

       678 N.E.2d 415, 420-21 (Ind. Ct. App. 1997), trans. denied. Here, Officer Flynn

       did not make an inventory list because he did not find “anything of substantial

       value that [he] as an officer would reasonably believe . . . would be taken out of

       the vehicle . . . .” Tr. at 31-32.


[18]   Based on our review of the facts and circumstances of this case, we conclude

       that the inventory search was reasonable under the Fourth Amendment, as it

       was conducted pursuant to and in conformity with standard police procedures.

       Accordingly, the trial court did not abuse its discretion in admitting the syringe

       and spoon seized during the search.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1502-CR-43| August 28, 2015   Page 11 of 13
                                           B. Article 1, Section 11

[19]   Article 1, Section 11 of the Indiana Constitution provides, “[t]he right of the

       people to be secure in their persons, houses, papers, and effects, against

       unreasonable search or seizure, shall not be violated . . . .” Although the

       language of Section 11 is virtually identical to its Fourth Amendment

       counterpart, our supreme court has independently interpreted and applied

       Section 11. Mitchell v. State, 745 N.E.2d 775, 785-86 (Ind. 2001). As to

       inventory searches in particular, we explained in Wilford:


               When examining the constitutionality of a search, the ultimate
               standard dictated by Article 1, Section 11 is the same as that of
               the Fourth Amendment: reasonableness of the police conduct.
               As under the Fourth Amendment, a valid inventory search is a
               recognized exception to the Article 1, Section 11 warrant
               requirement. However, the tests for determining a rights
               violation differ under the two provisions. Under the Indiana
               Constitution, the State must show that an inventory search was
               reasonable in light of the totality of circumstances.
31 N.E.3d at 1033-34 (citations omitted).


[20]   Notwithstanding the independent analytical framework of Section 11, “our

       supreme court has found that the factors that speak to the reasonableness of an

       inventory search under the Fourth Amendment are also relevant to the

       reasonableness of an inventory search under Article 1, Section 11.” Id. at 1034

       (citing Taylor, 842 N.E.2d at 334). We therefore conclude, for the same reasons

       that the search was reasonable under the Fourth Amendment, that the

       inventory search in this case was reasonable under Article 1, Section 11.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1502-CR-43| August 28, 2015   Page 12 of 13
                                               Conclusion
[21]   The inventory search in this case was reasonable under the Fourth Amendment

       and Article 1, Section 11 because it was conducted pursuant to and in

       conformity with standard police procedures. We conclude that the trial court

       did not abuse its discretion by admitting evidence seized during the search and

       thus affirm Goodin’s conviction for possession of paraphernalia.


[22]   Affirmed.


       Vaidik, C.J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1502-CR-43| August 28, 2015   Page 13 of 13